 MINE WORKERS LOCAL 1058 (BETH ENERGY)389United Mine Workers of America, Local 1058 (BethEnergy Corporation) and Dowl JohnstonUnited Mine Workers of America, Local 1501 andDowl Johnston-United Mine Workers of America, Local 1570 andDowl JohnstonUnited Mine Workers of America, Local 1829 andDowl JohnstonUnited Mine Workers of America, Local 1938 andDowl JohnstonUnited Mine Workers of America, Local 1949 andDowl JohnstonUnited Mine Workers of America, Local 9909 andDowl JohnstonUnited Mine Workers of America, District 31 andDowl JohnstonUnited Mine Workers of America, InternationalUnion and Dowl Johnston. Cases 9-CB-7024-1, 9-CB-7024-2, 9-CB-7024-3, 9-CB-7024-4,9-CB-7024-5, 9-CB-7024-6, 9-CB-7024-7, 9-CB-7024--8, and 9-CB-7096August 9, 1990DECISION AND ORDERBY MEMBERS CRACRAFT, DEVANEY, ANDOVIATTOn October 25, 1989, Administrative Law JudgeStephen J Gross issued the attached decision TheGeneral Counsel filed exceptions and a supportingbnef,1 and the Respondents filed an answenngbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findmgs,2 and, In his brief, counsel for the General Counsel moved that the recordbe reopened and a letter dated April 20, 1989, to Dowl Johnston fromthe United Mine Workers International Executive Board Trial Commis-sion be received Into evidence The letter was included with the GeneralCounsel's brief as Attachment A The Respondents filed a motion tostnke Attachment A of the General Counsel's brief They contend thatthe April 20, 1989 letter had been sent long before the judge issued hisOctober 25, 1989 decision, that counsel for the General Counsel hadample opportunity to move to reopen the record before the judge (whocould appropnately have ruled on the document's admissibility) but failedto do so, and that Attachment A is not a part of the record and cannotprovide a basis for any decision by the BoardWe find that Attachment A of the General Counsel's brief is not a partof the record in this proceeding See Sec 102 45(b) of the Board's Rulesand Regulations Nor does It constitute newly discovered evidence Ac-cordingly, we deny the General Counsel's motion to reopen the recordand grant the Respondents' motion to strike2 The General Counsel has excepted to some of the judge's credibilityfindings The Board's established policy is not to overrule an administra-tive law judge's credibility resolutions unless the clear preponderance ofall the relevant evidence convinces us that they are Incorrect StandardDry Wall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Cifconclusions only to the extent consistent with thisDecision and OrderThe judge found that seven United Mine Work-ers Association (UMWA) members, each from adifferent local union and each an officer of his re-spective local, filed intraumon charges againstDowl Johnston because Johnston testified onbehalf of his employer and against another unionmember at an arbitration hearing The judge fur-ther found that, assuming that the seven wereacting as agents of their local unions, the Respond-ent Locals violated Section 8(b)(1)(A) of the Actthrough this action 3 He concluded, however, thatthe seven members were acting in their individualcapacities when they signed the charges and thatthe locals accordingly did not violate the Act inany respect We disagree with the judge's conclu-sion that the seven members were not agents oftheir local unions in filing the charges, and there-fore find that the Respondent Locals violated Sec-tion 8(b)(1)(A) of the ActThe seven signatories of the charges held elec-tive office in their local unions 4 Six of the seventestified that they were president of their locals,and one testified that he was a member of hislocal's Contract Committee and chairman of itsMine Committee The Mine Committee is responsi-ble for grievance handling and for administeringand enforcing collective-bargaining agreementsPresidency is the highest ranking position in eachlocal All signatories were members of their local'sexecutive board 5The Board regularly finds elected or appointedofficials of an organization to be agents of that or-ganization Although the holding of elective office1951) We have carefully examined the record and find no basis for re-versing the findings3 The Respondents filed no exceptions to the judge's findings withregard to the motivation of the signatones However, we note that theRespondents claim in their brief that the charges were filed not becauseJohnston testified against another union member, but because Johnston'stestimony was evidence of and in furtherance of a plot between Johnston,another union member, and Beth Energy to get Moore, the subject of thearbitration, fired We agree with the judge's finding that, for each of theseven signing the charges, Johnston's testimony at the arbitration was areason for the charges In this regard, the Respondents did not show thatthe charges would have been filed against Johnston even absent his arbi-tration testimony Accordingly, we find that the judge's conclusion thatthe charges, if filed by union agents, were unlawful is consistent withWright Line, 251 NLRB 1083 (1980), enfd on other grounds 662 F 2d 899(1st Car 1981), cert denied 455 US 989 (1982) See Auto Workers Local2017 (Federal Mogul), 283 NLRB 799 (1987), Toledo World Terminals, 289NLRB 670, 674 (1988)4 Indeed, the letter bringing charges against Johnston specifically states"we, the following named members and officers, do hereby charge DowlJohnston"a One signer, John Pennington, testified that he is the president ofLocal 1829 We note, however, that District 31 addressed Pennington asrecording secretary of that local in a letter dated May 9, 1988 It is there-fore not clear whether Pennington was his local's president at the time hesigned the intraumon charges In any event, recording secretary is also anelective local office and a member of the local's executive board299 NLRB No 47 390DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDdoes not mandate a finding of agency per se, it ispersuasive and substantial evidence that will be de-cisive in the absence of compelling contrary evi-dence 6 We find no compelling contrary evidencehereThe judge recognized a number of factors sug-gesting that the signatories were agents of their re-spective locals Thus, he noted that the letterbringing the charges avers that the charges arebeing brought by union officers, that the aggrega-tion of seven officers suggests that the act of filingof internal union charges amounted to action bythe local unions whereas the filing of charges byonly one officer might not carry that implication,and that six of the seven signatories held the high-est ranking position in their locals He found thesefactors outweighed, however, by the followingcountervailing considerations any member may fileintraumon charges, the charges do not indicate thelocal union position held by the signatories and aresigned as "the undersigned Local Union Membersof District 31", there is no evidence that the mem-bership of the local unions either authorized orratified the action and several of the signatories tes-tified that they did not consult their constituents re-garding the action, and the charges involve actionsby Johnston regarding matters associated with BethEnergy Mine #81 although none of the Respond-ent local unions of which the signatories were offi-cers have jurisdiction over that mine The judgeparticularly noted that, because the signatories'local unions had no direct connection with the dis-pute among Johnston, Moore, and Beth Energy,there was no reason for either the signatories ortheir locals to conclude that the signatories' acts ofsigning and filing the charges would be seen as ac-tions on behalf of the localsAlthough all the factors discussed by the judgeare relevant to determining agency, we do not findthat those factors compel overriding the persuasiveand substantial evidence of agency derived fromthe signatories' holding of elective office withintheir locals These officers had apparent authorityto act for their locals, and they were acting withinthe scope of that apparent authority 7 This is not acase where the officers were engaged in an activityunrelated to their union positions, for they them-selves stated that they were bringing the charges asmembers "and officers" The charges thus clearlyinvoke the official position and capacity of the sig-8 Electrical Workers IBEW Local 453 (National Electrical), 258 NLRB1427, 1428 (1981), Penn Yan Express, 274 NLRB 449 (1985)7 Whether their members had actually authonzed the officers' actionsis not determinative, for Sec 2(13) of the Act provides "In determiningwhether any person [acted] as an agent the question of whether thespecific acts performed were actually authorized or subsequently ratifiedshall not be controlling"natories Further, both District 31 and the Interna-tional Union Trial Commission treated the chargesas having been filed by the officers in their officialpositions as representatives of their Respondentlocals The letters sent to each of the signatorieswith respect to the processing of the charges areaddressed with the name, position, and respectivelocal involved Accordingly, we find the mtraunioncharges filed by the seven officers attributable totheir respective locals and that the RespondentLocals violated Section 8(b)(1)(A) of the Act bybringing charges against Johnston because of hisprotected conduct testifying at the arbitration pro-ceedingWe agree with the judge, however, that neitherDistrict 31 nor the International Union violated theAct by processing the charges, referring them, orholding hearings with respect to them, because nomembers of the District's executive board or theInternational Union Trial Commission knew orshould have known that a basis of the chargesagainst Johnston was his testimony at the arbitra-tion hearing The charges did not on their facerefer to Johnston's testimony before the arbitrator,alleging instead that "Dowl Johnston did conspireand work with the management of Beth Energy's#81 mine in an attempt to have mine and safetycommitteeman of Local 2059, Benny Moore, re-moved from office and subsequently terminatedfrom his employment "8 Further, the InternationalUnion Trial Commission was specifically requestednot to consider Johnston's testimony before the ar-bitrator in as deliberations We therefore affirm the8 In finding that District 31 officials did not know and should not haveknown that a basis of the charges was Johnston's protected conduct, thejudge observed that the record does suggest that District 31's executiveboard member Stephen Webber knew that to be the case Yet he foundthat because Webber absented himself from the meeting at which thecharges were considered by the executive board, and because Webbergained this knowledge from his personal relationship with Johnston andnot from statements made by parties in the course of a union investiga-tion of the charges, Webber's "suggested" knowledge was not attributa-ble to District 31 We disavow the judge's implication that Webber'sknowledge of the basis of the charges against Johnston would not be Im-puted to District 31 for those reasonsWe find, rather, that Webber did not know that the charges werebased on Johnston's arbitration testimony Johnston testified that Webbertold him in a telephone conversation predating the arbitration hearingthat he, Webber, was calling at Distnct 31 President Eugene Claypole'srequest, and that if Johnston testified "the District and some local offi-cials, namely Shiflett and one of the local presidents, were going to filesome charges against me" Webber demed that Claypole asked him tocall Johnston and denied saying anything about charges being filedagainst Johnston Webber tesified that Johnston told him that he heardthat if he testified the District was going to file charges against him, butWebber responded that he had not heard that and knew nothing about ItWebber further testified that he had no knowledge that anybody wasthreatening Johnston with charges The judge credited Webber We donot find Johnston's suggestion to Webber, that the Distnct might filecharges against him if he testified, establishes that Webber knew that thecharges later filed by the Respondent Locals were based on Johnston'stestifying at the arbitration heanng d,fiMINE WORKERS LOCAL 1058 (BETH ENERGY)391judge's dismissal of the complaint allegations as toDistrict 31 and the International UnionCONCLUSIONS OF LAW1 By filing mtraumon charges against memberDowl Johnston because he testified at an arbitra-tion proceeding, the Respondents, United MineWorkers of America, Local 1058, Local 1501,Local 1570, Local 1829, Local 1938, Local 1949,and Local 9909, restrained and coerced Johnston inthe exercise of the rights guaranteed him by Sec-tion 7 of the Act, and thereby engaged in unfairlabor practices affecting commerce within themeaning of Section 8(b)(1)(A) and Section 2(6) and(7) of the Act2 The General Counsel has failed to prove thatUnited Mine Workers of America, District 31, andthe International Union violated Section 8(b)(1)(A)of the ActREMEDYHaving found that the Respondent Locals haveengaged in unfair labor practices in violation ofSection 8(b)(1)(A) of the Act, we shall order themto cease and desist and to take certain affirmativeaction designed to effectuate the policies of theActWe shall require the Respondent Locals to notifyDistrict 31 and the International Union, UnitedMine Workers of America, that they are withdraw-ing the charges that they filed against Dowl John-ston, and to remove any records that they mayhave of the charges and notify Johnston in writingthat this action has been taken We shall also orderthe Respondent Locals to make Johnston whole,with interest as provided in New Horizons for theRetarded, 283 NLRB 1173 (1987), for any losses hemay have suffered by reason of the charges againsthim Any backpay that may be due shall be com-puted on a quarterly basis as prescribed in F WWoolworth Co, 90 NLRB 289 (1950)ORDERThe National Labor Relations Board orders thatthe Respondents, United Mine Workers of Amer-ica, Local 1058, Local 1501, Local 1570, Local1829, Local 1938, Local 1949, and Local 9909,their officers, agents, and representaives, shall1 Cease and desist from(a)Filing mtraumon charges against members be-cause they testify at arbitration proceedings(b)In any like or related manner restraining orcoercing members in the exercise of the rightsguaranteed them by Section 7 of the Act2 Take the following affirmative action neces-sary to effectuate the policies of the Act(a)Immediately notify District 31 and the Inter-national Union, United Mine Workers of America,that they are withdrawing the charges filed againstDowl Johnston because of his having given testi-mony at an arbitration proceeding(b)Remove all records of the charges againstDowl Johnston and notify him in writing that thisaction has been taken(c)Make Dowl Johnston whole, with interest asprovided in the remedy section of this decision, forany losses he may have suffered by reason of thecharges against him(d)Post at their business offices and other placeswhere notices to their members are customarilyposted copies of the attached notice marked "Ap-pendix "9 Copies of the notice, on forms providedby the Regional Director for Region 9, after beingsigned by the Respondents' authorized representa-tives, shall be posted by the Respondents immedi-ately upon receipt and maintained for 60 consecu-tive days in conspicuous places including all placeswhere notices to members are customarily postedReasonable steps shall be taken by the Respondentsto ensure that the notices are not altered, defaced,or covered by any other material(e)Sign and return to the Regional Director suf-ficient copies of the notice for posting by BethEnergy Corporation, if willing, at all places wherenotices to employees are customarily posted(f)Notify the Regional Director in writingwithin 20 days from the date of this Order whatsteps the Respondents have taken to complyIT IS FURTHER ORDERED that the complaint alle-gations with respect to District 31 and the Interna-tional Union are dismissed9 If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations BoardAPPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT file mtraumon charges againstmembers because they testify in arbitration pro-ceedings 392 •DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDWE WILL NOT 111 any like or related manner re-strain or coerce you in the exercise of the rightsguaranteed you by Section 7 of the Act.WE WILL notify District 31 and the InternationalUnion, United Mine Workers of America, that weare withdrawing the charges filed against DowlJohnston because of his having given testimony inan arbitration proceeding.WE WILL make Dowl Johnston whole, with in-terest, for any losses he may have suffered byreason of the charges against him.UNITED MINE WORKERS OF AMER-ICA, LOCAL 1058UNITED MINE WORKERS OF AMER-ICA, LOCAL 1501UNITED MINE WORKERS OF AMER-ICA, LOCAL 1570UNITED MINE WORKERS OF AMER-ICA, LOCAL 1829UNITED MINE WORKERS OF AMER-ICA, LOCAL 1938UNITED MINE WORKERS OF AMER-ICA, LOCAL 1949UNITED MINE WORKERS OF AMER-ICA, LOCAL 9909Damon W. Harrison Jr., Esq., for the General Counsel.George Davies, Esq., of Washington, D.C., for UnitedMine Workers of America, International Union.Barbara Evans Fleischauer, Esq., of Fairmont, West Vir-ginia, for United Mine Workers of America, District31.James Haviland, Esq. (McIntyre, Haviland & Jordan), ofCharleston, West Virginia, for United Mine Workersof America, Local Unions 1058, 1501, 1570, 1829,1938, 1949, 9909.DECISIONSTEPHEN J. GROSS, Administrative Law Judge. DowlJohnston is a coal miner employed by Beth Energy Cor-poration in its 81 mine. Johnston is a member of UMWALocal 2059 and a member of the executive board ofUMWA District 31. Persons holding elected positions inseven local unions in District 31 filed intraunion chargesagainst Johnston. The constitution of the UMWA Inter-national Union (the International) provides that intraun-ion charges against members of a UMWA district's exec-utive board are to be heard by the district rather than bythe member's local union. Thus the charges against John-ston came before District 31's executive board. But thatexecutive board could not muster a quorum to hear thecharges. District 31 accordingly referred the charges tothe International which, in turn, appointed a trial com-mission of its executive board to hear the charges. Thetrial commission took evidence, but has not issued a deci-sion.According to the General Counsel:1.The persons who filed the intraunion chargesagainst Johnston were acting as agents of their respectivelocals, and they filed the charges because Johnston testi-fied against a fellow UMWA member at an arbitrationhearing. The local unions thereby violated Section8(b)(1)(A) of the National Labor Relations Act (theAct).2.Prior to the filing of charges, an agent of District31, Stephen Webber, threatened Johnston that the Dis-trict would file internal union charges against Johnston ifJohnston testified at an arbitration hearing. District 31thereby violated Section 8(b)(1)(A).3.District 31 violated Section 8(b)(1)(A) by processingthe charges and by referring the charges to the Interna-tional's executive board.4.The International violated Section 8(b)(1)(A) whenits executive board processed the charges and when thetrial commission processed and conducted a hearing onthe charges.1BackgroundDowl Johnston and his friend and coworker in mine81, Dale Woodrum, had a running feud with followmember of Local 2059 and coworker Benny Moore. InJanuary 1988 Johnston assisted Woodrum in filing in- .traunion charges against Moore. (All dates referred tooccurred in 1988.) The charges alleged that Moore hadembezzled union funds. The trial board dismissed thecharges on February 29. The charges and trial weremuch talked about among miners in the area, and somecame away thinking, rightly or wrongly, that Woodrumand Johnston had concocted the charges as a way offorcing Moore out of his office, chairman of Local2059's safety committee.In the meantime, Woodrum and Johnston, on the onehand, and Moore, on the other, nearly came to blows. •According to an arbitrator's description of the incident(and I make no findings about the accuracy of thatreport), it began when Woodrum was taking a cigarettebreak in the mine's lamp house. The lamp house had.long been off limits for smoking because a tank of gaso-line had been stored there. But the tank had been re-moved. Moore saw Woodrum smoking, but didn't notice .that the gasoline tank was no longer there. Moore toldWoodrum to put out his cigarette. Woodrum not onlyrefused, he waved a lighted cigarette lighter around, allwithout mentioning that gasoline was no longer beingstored in the lamp house. The result: a confrontation thatproduced streams of obscenities. Things calmed down.I Dowl Johnston filed unfair labor practice charges against the Re-spondent local unions and against District 31 on June 7, 1988, and againstthe International on September 19, 1988. A consolidated complaint issuedon July 15, 1988, and was amended on October 28, 1988. The Respond-ents have stipulated that Johnston's employer, Beth Energy, is an em-ployer engaged in commerce within the meaning of Sec. 2(2), (6), and (7)of the National Labor Relations Act (the Act), and that the Respondentsare labor organizations within the meaning of the Act (see Tr. 9-10). Iheard the case in Summersyille, West Virginia, on February 9 and 10.The General Counsel has filed a brief and the Respondents have filed ajoint brief. (On March 21, 1989, the Respondents filed a motion for leaveto substitute copies of joint brief. The motion is granted.) MINE WORKERS LOCAL 1058 (BETH ENERGY)393until Johnston arrived on the scene At that point moreobscenities flowed and an afterwork fistfight was dis-cussedAccording to Johnston's testimony in this proceeding,Moore threatened to attack him in the mine (that is,without waiting to get off work), and that led Johnstonto complain to Beth Energy's management, demandingthat the Company do something about MooreThe Company did, suspending Moore preparatory tofiring him District 31, in response, filed a grievance Thematter went to a hearing before the arbitrator on March8 and 9 The Company called Johnston and Woodrum aswitnesses, and both testified against MooreEven before the arbitration hearing began someUMWA members had developed the suspicion thatWoodrum and Johnston had deliberately set up Moore•that Johnston and Woodrum knew that Moore wouldlose his temper in response to Woodrum's smoking in thelamp house and that Johnston and Woodrum did that,again, in order to force Moore out of the mme safetychairmanship (I emphasize that I am referring to beliefsonly I make no finding about whether those beliefs wereaccurate )The arbitrator issued his decision on March 20 Thosewho felt that Johnston and Woodrum set up Moore readthe decision as confirming their position The decisionconcludes, in part, that1 When Moore asked Woodrum to stop smoking,Moore was acting "in furtherance of his duties" as safetycommittee chairman2 "The antagonistic, hostile, obscene, abusive, degrad-ing language occurred not only from the mouth ofMoore, [but] occurred also from the mouth of WoodrumWoodrum was heard to say many of the obscenities"3 The shouting match, "while started by Moore, wasmost seriously perpetrated by Woodrum who did [not]tell Moore of the removal of the drum, and Woodrumreceived no discipline whatsoever but Moore did"4 As for the fracas between Johnston and Moore,"Johnston was the aggressor Johnston received no disci-pline whatsoever but Moore did Again, evenhandedtreatment was not shown by the management of themine"5 "Woodrum and Johnston took advantage of a per-sonality trait of Moore's " (That is, Moore's problem incontrolling his temper )6 Johnston and Woodrum "were at least as culpableas Moore They created the scene at the facility just asmuch as Moore did Because the company did notattempt to evenhandedly discipline all three, the dis-charge cannot stand"The arbitrator's decision became hot news throughoutDistrict 31 Then, on April 11, seven UMWA members,each from a different local union and each an officer ofhis respective local, signed mtraumon charges againstJohnston The charges alleged that Johnston violated hisoath as a UMWA member and officer in thatDowl Johnston did conspire and work with themanagement of Beth Energy's #81 mine in anatempt to have a mine and safety committeeman ofLocal 2089, Benny Moore, removed from office andsubsequently terminated from his employment asBeth Energy Mine #81 The above violations andactions occurred in January 1988 and continuedthrough March 9, 1988 2Why the Persons Who Signed the IntraumonCharges Against Johnston did so" The charges were signed by Carlo Tarley, CharlesChefren, Larry Kmsell, John Pennington, James Shiflett,Allen Reeves, and Thomas Turpm To some extent theirreasons for wanting to bring charges against Johnstonvaried But for each of them, Johnston's testimony at thearbitration hearing was a reason for the chargesCarlo TarleyTarley is president of UMWA Local 1501 Tarleydrafted the charges because he believed that Johnstonand Johnston's employer, Beth Energy, had conspired torid themselves of Benny Moore Tarley assumed thatBeth Energy would naturally want to get rid of Moorebecause Tarley believes that all mining companies dislikemembers of the union safety committee As for whyJohnston wanted to have Moore fired, Tarley thoughtthat was because Johnston disliked Moore and becausehe wanted the chairmanship of the mine safety commit-teeTarley first became suspicious about Johnston in lateFebruary or early March That's when the mtraumonembezzlement case against Moore ended and whenTarley heard rumors that that case had begun when BethEnergy had secretly and imporperly let Johnston look atMoore's pay recordThen, after the incident between Moore, Johnston, andWoodrum at the mine, Tarley heard another rumor thatJohnston and Woodrum had deliberately staged the inci-dent knowing that Moore was easy to provoke andknowing that Moore had been advised that another out-burst would mean his discharge On top of that, in fur-therance of the conspiracy Johnston testified againstMoore at the arbitration hearingThe last straw was the arbitrator's decision As Tarleyunderstood it, it supported what Tarley had heard aboutJohnston and Woodrum setting up Moore Tarley alsofelt that the decision supported his view that BethEnergy and Johnston were in cahoots After all, eventhough, according to the arbitrator, Johnston andWoodrum were at least as guilty as Moore, the Companychose to discipline only Moore, not Johnston orWoodrumTarley thus concluded that the following events wereall integral parts of the Johnston/Woodrum-Beth Energyconspiracy the embezzlement case against Moore (in-cluding Johnston's rumored secret examination ofMoore's pay record), Woodrum's and Johnston's provo-cation of Moore, and Woodrum's and Johnston's testified2 According to the charges, those alleged actions by Johnston violatedJohnston's UMW A membership oath ("I promise to help all brothersin adversity"), the oath of office Johnston took when he became amember of District 31's executive board, and Johnston's constitutional"obligation toaidevery other member" 394DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDagainst Moore at the arbitration hearing 3 And it is thoseevents that Tarley had in mind when he drafted andsigned the intraumon charges agamt Johnston (Tarleyaimed his charges only at Johnston, not at Woodrumtoo, because Johnston was a union official, Woodrumwas not )Charles ChefrenChefren is president of UMWA Local 9909 Chefren'sdecision to file charges against Johnston stemmed almostentirely from Chefren's conversations with Tarley, and Iaccordingly conclude that Chefren's motives in signingthe charges were the same as Tarley'sJames ShiflettShiflett is president of UMWA Local 1938 LikeTarley, Shiflett had heard that Johnston "wanted the po-sition that Benny [Moore] held" and that Johnston had"drummed up" the embezzlement charges against MooreThat led Shiflett, in early March, to inquire into theMoore discharge case and to conclude that Johnston andWoodrum were responsible for the incident that led tothe Company's action against Moore Shiflett concludedthat if Johnston testified against Moore, he would file in-traumon charges against Johnston In Shiflett's view, thearbitrator's decision confirmed that Johnston was "theaggressor" To Shiflett it was altogether impermissiblefor Johnston, who was a union officer sworn to protectthe jobs of brother UMWA members, to have instigatedan incident that led to the discharge of a fellow mineworker and then to have testified against himJohn PenmngtonPenmngton testified that he is president of UMWALocal 1829 (There is some dispute about that, whichwill be touched on again below ) Pennington signed thecharges against Johnston for two reasons One was thatJohnston testified against Moore in circumstances inwhich the Company's case against Moore was basedlargely on Johnston's testimony The second was that, inPenmngton's view (which, in turn, stemmed from a con-versation that Pennington had with Moore) Johnston andWoodrum had instigated the incident that led to BethEnergy's action against Moore Under these circum-stances, Pennington "didn't feel that [Johnston] acted asa union officer and member"Thomas TurpmTurpin is president of UMWA Local 1058 Turpm hadbeen on the UMWA trial board that considered the em-bezzlement charges against Moore and had become sus-picious there about Johnston's actions regarding MooreThen, when Turpm became involved in the grievance ofMoore's discharge, Turpm's suspicions about Johnstondeepened because Beth Energy's managers "based theirsole case" on the testimony of Johnston and Woodrum3 At a hearing of an International trial commission in August Tarleyurged the commission not to take into account Johnston's testimony atthe arbitration hearing But that was after Johnston had filed charges anda complaint had IssuedAs far as Turpin was concerned, the arbitrator's decisionwrapped things up It showed, thought Turpm, thatJohnston had "conspired" with the Company to getMoore discharged Turpm believed that Johnston's testi-mony was an integral part of that conspiracy Under thecircumstances, Johnston's testimony amounted to a viola-tion of the UMWA contitution, thus warranting chargesto be brought against JohnstonLarry KmsellKnisell is president of UMWA Local 1570 Kmsell,like Turpm, had been on the UMWA trial board thatconsidered the embezzlement charges against Moore andhad become suspicious there about Johnston's, actions re-garding Moore In part, because of his discussions withTurpm, when Knisell read the arbitrator's decision heconcluded that "there was a conspiracy" between John-ston and Beth Energy Johnston's testimony as such wasnot actionable But, Kmsell believed, that testimony waspart of a scheme by the Company and Johnston to getnd of Moore and was accordingly a violation of John-ston's oath as a member the UMWAAllen ReevesReeves is chairman of Local 1949's mine committeeAfter reading the arbitrator's decision and talking toTarley, Reeves concluded that Johnston had "secretlyand maliciously conspired against Benny Moore to gethim discharged" "[T]hat's a very serious offens" underthe UMWA constitution, and, Reeves believed, John-ston's testimony was in furtherance of that conspiracyDid the Local Unions Violate Section 8(b)(1)(A)The Protection Accorded Witnesses atArbitration HearingsAssuming, for the moment that Tarley, Chefren, Kru-se% Pennington, Shiflett, Reeves, and Turpm wereacting as agents of their local unions, then, in my view,the Respondent Locals violated Section 8(b)(1)(A) (Iwill hereafter refer to those seven persons as the signatO-nes )The point is that a union may not discipline or eventry a member for the member's participation in thegrievance/arbitration process E g, Cement Workers D-357 (Southwestern Portland Cement), 288 NLRB 1156(1988) Yet for each of the signatories, Johnston's testi-mony was one of the acts that formed the bases for thechargesThe evidence shows that the signatories understoodthat mtraumon charges may not lawfully be filed againsta fellow union member because he or she testified againstanother union member And, indeed, from the viewpointof the signatories, that is not why they filed theircharges Rather, as the signatories saw things, Johnston'stestimony at the arbitration hearing was evidence of andin furtherance of a plot between Johnston, Woodrum,and Beth Energy to get Moore It was Johnston's partici-pation in that plot that was the reason for the chargesI recognize the argument that the Board should notstand in the way of a union's effort to discipline one of MINE WORKERS LOCAL 1058 (BETH ENERGY)395its own officers who, some of its members honestly be-lieve, has subverted the arbitration process in order togain his own ends at the expense of a union brother Forthe Board to do so, in fact, must seem to some to be al-together outrageousBut it will always be possible, whenever a unionmember testifies at an arbitration hearing in a mannercontrary to a union's position, for a union or any of itsmembers to concoct an mtraunion charge alleging thatthe witness subverted the arbitration process for mali-cious reasons Thus to reasonably protect the arbitrationprocess, the rule has to be that unions may in no waydiscipline a member, or put the member on trial, becauseof the member's testimony at an arbitration hearing, nomatter what motive may be ascribed to that member SeeTeamsters Local 557 (Liberty Transfer), 218 NLRB 1117(1975) The way for a union to test its belief about a wit-ness' false testimony before an arbitrator is by participat-ing in the arbitration hearing, not by prosecuting intraun-ion charges against the witnessDid the Persons Who Signed the Charges do so asAgents of the Respondent LocalsThat brings us to the question of whether the signato-ries were acting as agents of their respective locals whenthey did so 4Certainly there are some considerations that suggestthat the signatories were agents within the meaning ofthe ActTo begin with, the letter bringing charges againstJohnston (G C Exh 3) beginsPursuant to Article 16 of the UMWA Internationalconstitution we, the following named membersand officers, do hereby charge Dowl Johnston, aSubdistrict 4 Board Member of District 31, with thefollowing violation[Emphasis added ]Second, six of the seven signatories were presidents oftheir local unions, and all seven were officers 5 It is fairto argue, it seems to me, that this aggregation of localunion officers suggests that the act of filing internalunion charges amounted to action by the local unions,even if the charges would have been deemed to havebeen filed by an individual in a nonrepresentative capac-ity had only one of the seven filed the chargesThird, that fact that six of the seven signatories arepresidents of their locals is significant in that the presi-dency is the highest ranking position in each of thelocalsOn the other hand there are considerations pointing inthe other directionFirst, any member of the UMWA may file intraumoncharges No official position is required Thus the act of4 According to par 6 of the complaint, the signatories filed internalunion chargeA against Johnston "on behalf of" their local unions The sig-natories all deny that, claiming that they filed the charges in their indi-vidual capacities5 As noted earlier, Reeves was chairman of his local's mine committee(in charge of processing grievances at their early stages) The record isnot entirely clear about Penmngton's position But he did testify (at Tr310) that he is president of his localfiling intraumon charges, standing alone, says nothingabout the involvement of a local unionSecond, and most importantly, when the signatoriessigned the charges, they did so only as "the undersignedLocal Union Members of District 31 " The charges donot indicate the positions that the signatories held withtheir local unions In fact the charges do not even indi-cate the local union affiliation of any of the signatoriesThird, there is no evidence that the membership of thelocal unions, or any of their governing bodies (such astheir executive committees), either authorized the signa-tones to sign or ratified the signatories' actions after thefact (In fact, there is 'affirmative evidence to the effectthat there were no such authorizations or ratifications )And fourth, the charges involve actions by Johnstonregarding matters associated with Beth Energy Mine#81 None of the local unions of which the signatoriesare officers have jurisdiction over that mine, and neitherJohnston nor Moore is a member of any of those localsBecause of these circumstances, and because the signs-tones' local unions had no direct connection with thedispute between Johnston, Moore, and Beth Energy,there was no reason for either the signatories or, theirlocals to conclude that the signatories' acts of signingand filing the charges would be seen as actions on behalfof the locals See Service Employees Local 87 (West BayMaintenance), 291 NLRB 82 (1988) Mine Workers(Fletcher Mining), 271 NLRB 20, 23 (1984)My conclusion, therefore, is that the signatories wereacting in their individual capacities when they signed thecharges, not on behalf of their locals, and that, accord-ingly, the local unions did not violate the Act in any re-spectThe Unions and the General Counsel each point toother facts that, they claim, amount to evidence relevantto whether the mtraunion charges were filed on behalf ofthe local unions But it doesn't seem to me that any ofthese additional matters make much difference, one wayor anotherThe additional evidence that comes closest to makinga difference about local union involvement is testimonyby General Counsel witness Walter Seabolt Accordingto Seabolt, in early March, Shiflett (who later did signthe charges) said to Seabolt :`I can tell you one thingif Dowl Johnston and those men testified againstBenny [Moore] in that arbitration my local and fourand five other locals up here are going to bring chargesagainst them" Seabolt was a convincing witness ButShiflett denied Seabolt's testimony And given how easyit would have been for Seabolt to have misheard Shiflett(who might have said, for instance, "people from mylocal and four or five others"), I am unwilling to creditSeabolt over Shiflett Moreover even if Seabolt's testimo-ny were wholly accurate (1) Shiflett's statement to Sea-bolt was in the course of a private telephone conversa-tion, and there is no evidence that Seabolt told othersthat Shiflett said that local unions were going to filecharges against Johnston, (2) Shiflett made his remark arelatively long time (a month and a half) before thecharges were filed, and (3) the context in which Shiflett 396DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDmade his remarks was not one in which Shiflett waslikely to have been focusing on precision of language 6'Did District 31 Violate Section 8(b)(1)(A)The General Counsel claims that District 31 violatedSection 8(b)(1)(A) (1) when an officer of the Distncttold Johnston that the District would file charges againstJohnston if Johnston testified against Moore, and (2)when District 31 processed the charges against MooreThe Alleged ThreatEugene Claypole is the president of District 31 Ste-phen Webber is a member of District 31's executiveboard and is a fnend of Johnston's Johnston and Webberagree that Webber called Johnston a few days before thearbitration hearing and tried to talk Johnston out of testi-fying According to Johnston, Webber said that he wascalling at Claypole's request, and that "if I did testifythe Distnct and some local officials, namely Shiflettand one of the local presidents, were going to file somecharges against me"Webber denied saying anything about charges beingfiled against Johnston, and Webber's demeanor was Justas credible as Johnston's Moreover I find it unlikely thatWebber would have spoken about charges against John-ston being filed by the District (as opposed to chargesbeing filed in the District)I accordingly will recommend the dismissal of the alle-gation that District 31 threatened to file charges againstJohnstonDistrict 31's Processing of the ChargesAgainst JohnstonIn early May, District 31's secretary-treasurer, JohnDarcus, received the charges against Johnston Darcussent the charges on to Claypole (District 31's president)Claypole, in turn, wrote to Johnston and the signatories,advising that the charges against Johnston would beheard by the District's executive board on June 2Johnston did not show up for the June 2 meeting ofthe executive board And as it turned out, District 31 didnot hold any hearings on the matter What happened wasthat of the executive board's 14 members, 8 were absentAmong those absent Webber•who had urged Johnstonnot to testify And of the six members present, four dis-qualified themselves That left only two board membersto hear the charges Under the International's constitu-tion, "[i]f less than three members of the District Execu-tive Board remain after disqualification, the case shall betried by three members of the International ExecutiveBoard " District 31 accordmgly referred thecharges to the International's executive board6 Other points raised by the parties the relatively limited scope of au-thority of local union presidents, the fact that the UMWA's constitutiondoes not authorize local union to file mtraumon charges, many of the dis-cussions between the signatories concerning the charges took place atunion functions and, sometimes, while the signatory was on officialUMWA business, and communications by District 31 and Internationalofficials suggest that those officials may have thought that the signatonesfiled the charges in their official capacitiesI don't think that adds up to a violation of the Act byDistrict 31The question is when, if ever, "it became clear" toagents of District 31 that the charges were based onJohnston's testimony before the arbitration CementWorkers D-357 (Southwestern Portland Cement), 288NLRB 1156, 1157 (1988)As will be recalled, on their face, the charges do notrefer to Johnston's testimony before the arbitrator (Theheart of the charges is that Johnston "did conspire andwork with the management of Beth Energy's #81 minein an attempt to have mine and safety committeemenBenny Moore removed from officeft)Moreover, unlike cases such as Cement Workers D-357,the charges do not "center" on conduct that is protectedby the Act The signatories were at least as concernedwith Johnston's responsibility for the abortive embezzle-ment case against Moore and with Johnston's role in thelamp house incident as they were with Johnston's testi-mony before the arbitratorFinally, the record fails to show that either Darcus orClaypole ever "knew or should have known" that a basisof the charges was Johnston's protected activity (Id))The record does suggest that executive board memberWebber knew that to be the case But Webber absentedhimself from the meeting at which the charges were con-sidered In addition, unlike the situation in Cement Work-ers D-357, Webber gamed his knowledge of the chargesfrom his personal relationships, not from statementsmade by the parties in the course of the union's investi-gation into the chargesIn sum, I find that no member of the executive boardof District 31 had any appropriate basis for concludingthat the charges against Johnston were founded on John-ston's testimony before an arbitrator That being thecase, I conclude that the District did not violate the Actwhen it processed the charges or when it referred themto the InternationalThe Processing of the Charges by the InternationalIn late June the International's executive board, in ac-cordance with the UMWA's constitution, selected threeboard members as a "trial commission" to hear thecharges that had been referred to the International byDistrict 31 (Selections were by lot ) The Internationalthereupon advised Johnston and the signatories that thetrial commission would hear onthe charges on August 2The commission did hold that hearing The signatorieswere there Johnston was not Tarley presented the casefor the signatonesThe record here tells us very little about what argu-ments and evience Tarley presented at the hearing beforethe trial commission It is reasonably clear that at thathearing the members of the trial commission must havelearned that the only possibly relevant activity by John-ston on March 9 (a date referred to in the charges) washis testimony at the arbitration hearing On the otherhand, there is uncontroverted testimony here that Tarleyasked that the commission not consider Johnston's testi-mony before the arbitrator (At Tarley's request, boththe arbitrator's decision and the transcript of the arbitra- MINE WORKERS LOCAL 1058 (BETH ENERGY)397tion hearing were made part of the trial commission'srecord But both Tarley and the members of the commis-sion could have used those documents for purposes otherthan scrutinizing Johnston's testimony at the arbitrationhearing )All things considered, I am unable to find that themembers of the International's trial commission shouldhave known that a basis of the charges against Johnstonwas his testimony at the arbitration hearing That beingthe case, I will recommend that the complaint's allega-tions against the International be dismissed[Recommended Order omitted from publication ]\,